The petitions for review are granted. The issues to be briefed and argued are limited to the following: Did law enforcement violate the Fourth Amendment by taking a warrantless blood sample from defendant while he was unconscious, or was the search and seizure valid because defendant expressly consented to chemical testing when he applied for a driver's license (see Veh.Code, § 13384 ) or because defendant was "deemed to have given his consent" under California's implied consent law (Veh.Code, § 23612 )? Did the People forfeit their claim that defendant expressly consented? If the warrantless blood sample was unreasonable, does the good faith exception to the exclusionary rule apply because law enforcement reasonably relied on Vehicle Code section 23612 in securing the sample? For the purposes of briefing and oral argument, the People are deemed the petitioners in this court. (Cal. Rules of Court, rule 8.520(a)(6).)